Citation Nr: 0637214	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-39 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1959.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for hearing loss.  

The issues on appeal originally included entitlement to 
service connection for tinnitus.  In October 2006 written 
arguments, however, the veteran's representative indicated 
that the veteran did not currently suffer from tinnitus and 
therefore wished to withdraw his appeal of this issue.  
Accordingly, the Board finds that such issue is no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2006).


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
current hearing loss is related to noise exposure during 
active service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, hearing loss 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  In addition, VA has a duty to 
assist a claimant in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

In the decision below, the Board has granted the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, and therefore the benefit sought on appeal has 
been granted in full.  Accordingly, regardless of whether the 
requirements of the VCAA have been met in this case, it is 
clear that no harm or prejudice to the veteran has resulted.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Background

At the veteran's February 1957 military enlistment medical 
examination, audiometric testing showed that his right and 
left ear pure tone thresholds were 5, 5, 5, 5, 5, and 5 
decibels at 250, 500, 1,000, 2,000, 4,000 and 8,000 hertz, 
respectively.  

In-service medical records are negative for complaints or 
findings of hearing loss.  

At his December 1958 military separation medical examination, 
the veteran's ears were normal on clinical evaluation and he 
denied a history of ear troubles on a report of medical 
history.  Audiometric testing revealed that his right ear 
pure tone thresholds were 5, 5, 0, 5, 10, and -5 decibels at 
250, 500, 1,000, 2,000, 4,000 and 8,000 hertz, respectively.  
Left ear pure tone thresholds were 0, -5, 0, 0, 5,and 0 at 
the same tested frequencies.  

In April 2003, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss.  He indicated that he had served in an artillery unit 
during active service and that he believed that his current 
hearing loss was related to that in-service noise exposure.  

In support of his claim, the submitted private medical 
records showing that he had been diagnosed as having mild 
sensorineural hearing loss in February 2001, and had been 
fitted with hearing aids in April 2001.

Also submitted by the veteran was an October 2002 letter from 
his private physician who noted that the veteran had been 
diagnosed as having mixed sensorineural hearing loss.  The 
physician noted that his type of hearing loss could be seen 
in cases of industrial noise exposure or military weapons 
noise exposure.  In that regard, the physician noted that 
records showed that the veteran was an artillery officer in 
the military.  

The veteran underwent VA medical examination in June 2003, at 
which he reported that his hearing loss had become 
problematic in approximately 1997.  He reported that he 
served in the Army in an artillery unit for two years, during 
which time he was exposed to excessive noise with no hearing 
protection.  The veteran denied a history of post-service 
noise exposure.  Audiometric testing showed that right ear 
pure tone thresholds were 25, 25, 30, 35, and 35 decibels at 
500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  
Left ear pure tone thresholds were 25, 25, 30, 35 and 35 
decibels at the same tested frequencies.  Average speech 
reception thresholds were 31 decibels, bilaterally.  Speech 
discrimination scores were 96 percent correct, bilaterally.  
After examining the veteran and reviewing the claims folder, 
the VA audiologist indicated that it was her opinion that it 
was not at least as likely as not that the veteran's hearing 
loss was related to his military service.  In that regard, 
she noted that the veteran's hearing had been normal at the 
time of his separation from service and that the veteran had 
reported a delay in onset of his hearing loss symptoms.  

At his July 2005 hearing, the veteran testified that he had 
been exposed to loud noise from artillery fire during 
service.  He indicated that he had worn no hearing protection 
during this time.  After his separation from service, the 
veteran testified that he worked for Southwestern Bell at a 
desk job, during which time he had no noise exposure.  He 
indicated that he had worked for the past 13 years at a 
private hospital in a computer-oriented desk job, where he 
similarly had had no noise exposure.  

In support of his appeal, the veteran submitted numerous 
internet articles describing the deleterious effects of 
significant noise exposure, such as artillery fire, on 
hearing acuity.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection for certain enumerated diseases, including 
an organic disease of the nervous system such as 
sensorineural hearing loss, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. §  
3.303(d).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385 (2006), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.  
App. 49, 57 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the  
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

As noted above, the veteran contends that he developed 
bilateral hearing loss as a result of exposure to acoustic 
trauma during service.  

While the veteran has submitted military personnel records 
showing that he served in an artillery unit during his period 
of active duty, his service medical records are negative for 
complaints or findings of hearing loss.  Indeed, audiometric 
testing performed at the time of his military separation 
medical examination showed that his hearing acuity was normal 
at that time.  

The Board further notes that the record is entirely negative 
for complaints or findings of hearing loss within the first 
post-service year.  Indeed, the first medical evidence of 
hearing loss of record is not until 2001, more than 42 years 
after the veteran's separation from active service.  

Based on this evidence, it cannot be said that the veteran's 
hearing loss was present in service or manifest to a 
compensable degree within the first post-service year.

Nonetheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that even if a veteran does not 
exhibit hearing loss during the time of active duty, such 
does not prohibit service connection.  Hensley, 5 Vet. App. 
at 159-60.  Rather, service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.

In this case, the record contains clear medical evidence of a 
current bilateral hearing disability for VA compensation 
purposes, including the June 2003 VA audiometric findings.  
See 38 C.F.R. § 3.385 (2006).  

In addition, the veteran has provided credible lay statements 
of considerable in-service noise exposure, consistent with 
his duties in an artillery unit.  The veteran has further 
denied significant post-service noise exposure, stating that 
he has consistently worked in a quiet office environment 
since his separation from service.  

The record on appeal, however, contains conflicting medical 
opinions regarding the relationship between the veteran's 
current hearing loss disability and noise exposure during his 
military service.  

In that regard, the veteran has submitted a statement from 
his private physician attributing his current hearing loss to 
his duties as an artillery officer.  The veteran has also 
submitted medical literature which supports a link between 
acoustic trauma from artillery fire and the development of 
decreased hearing acuity.  

On the other hand, the record contains the June 2003 opinion 
from the VA audiologist who concluded that because the 
veteran's hearing was normal at the time of his separation 
from service, it was not at least as likely as not that the 
veteran's current hearing loss was due to his active service.  

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  In determining the probative 
weight to be assigned to these medical opinions, the Board 
must consider factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In that regard, the Board notes that both individuals who 
provided opinions in this case appear competent to render a 
medical opinion as to the etiology of the veteran's hearing 
loss.  Both opinions addressed the veteran's contentions and 
were rendered by medical examiners who based their opinions 
on an examination of the veteran, as well as consideration of 
his noise exposure history.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  In view of the foregoing, the Board is 
unable to conclude that one medical opinion in this case is 
more probative than the other.

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of  
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
In view of the foregoing, service connection for bilateral  
hearing loss is in order.




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


